                                            Case 3:17-cv-07357-RS Document 157 Filed 11/10/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL ZELENY,                                     Case No. 17-cv-07357-RS (TSH)
                                   8                     Plaintiff,
                                                                                             DISCOVERY ORDER
                                   9              v.
                                                                                             Re: Dkt. No. 150
                                  10     GAVIN NEWSOM, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Michael Zeleny moves to compel Defendant Chief Dave Bertini, both individually

                                  14   and in his capacity as the Rule 30(b)(6) designee of Defendant City of Menlo Park, to answer

                                  15   deposition questions that he was instructed not to answer, as well as reasonable follow-up

                                  16   questions. Zeleny also seeks sanctions. ECF No. 150. There are a couple of procedural issues the

                                  17   Court must address both before and after reaching the merits.

                                  18   A.      The Court’s Discovery Standing Order
                                  19           Like all of the magistrate judges in this district, the undersigned has a standing order that

                                  20   requires a joint discovery letter brief to be filed in lieu of a formal discovery motion under Civil

                                  21   Local Rule 7. A joint discovery letter brief is often a useful tool for resolving discovery disputes.

                                  22   For one thing, most discovery disputes don’t need the 65 pages of briefing allowed for motions.

                                  23   For another, a joint discovery letter brief avoids the 35-day notice period under Rule 7, allowing

                                  24   disputes to be briefed more quickly.

                                  25           However, a joint discovery letter brief by definition requires cooperation between opposing

                                  26   counsel. Usually this is not a problem because most lawyers behave responsibly and realize they

                                  27   are obligated to meet and confer promptly and expeditiously exchange their half of the joint letter.

                                  28   But every now and then a non-moving party will play games, for example, by using trivial edits
                                          Case 3:17-cv-07357-RS Document 157 Filed 11/10/20 Page 2 of 10




                                   1   made by their opponent as a justification for needing multiple additional days before filing the

                                   2   joint letter, or refusing to get a joint discovery letter brief on file by the deadline to move to

                                   3   compel, or failing or refusing to respond to the other side’s draft letter or attempts to meet and

                                   4   confer. In such a situation, it’s not fair to insist that the moving party comply with the joint

                                   5   discovery letter brief procedure because the non-moving party has made that unreasonably

                                   6   difficult or impossible.

                                   7           That’s what happened here, with this motion. On September 27, 2020, Zeleny’s attorney

                                   8   emailed counsel for Defendants Bertini and the City concerning the present discovery dispute and

                                   9   proposed to have a meet and confer call. ECF No. 150-1, Ex. 1. The email was less than a page

                                  10   long. It was sent 12 days before the deadline to move to compel, which was October 9, so there

                                  11   was plenty of time for the parties to meet and confer and get a joint discovery letter on file.

                                  12           For the next 10 days, defense counsel did not respond. When Zeleny’s lawyer emailed to
Northern District of California
 United States District Court




                                  13   follow up, the defense attorney said he had not seen the email, stated that he was buried with other

                                  14   deadlines, and offered to look over counsel’s email and get back to him after the deadline to move

                                  15   to compel expired. When Zeleny’s attorney pointed out this deadline, defense counsel complained

                                  16   that “this rush to a deadline is not my doing.” The parties eventually met and conferred on

                                  17   October 8, and on the following day – which was the deadline to move to compel – defense

                                  18   counsel sent a lengthy email at last responding to the issues raised in the September 27 email.

                                  19           Defense counsel’s excuse for not seeing the September 27 email is that it was sent on a

                                  20   Sunday, so it got “buried” in his inbox. This is a lousy excuse, only slightly better than claiming

                                  21   his dog ate the email. One important feature of email – unlike, say, a telephone call or walking up

                                  22   to someone’s house and knocking on the door – is that the communication is just as effective even

                                  23   if the recipient isn’t available at exactly the moment the communication is sent. So, the email

                                  24   Zeleny’s lawyer sent at 4:59 pm on Sunday was in defense counsel’s inbox when he got to work

                                  25   the following morning and was available for him to read and respond to then. It’s true that busy

                                  26   lawyers sometimes get many emails, but that’s no excuse for ignoring opposing counsel’s request

                                  27   to meet and confer.

                                  28           Attorneys should also conform their conduct to court deadlines, and when the deadline to

                                                                                           2
                                            Case 3:17-cv-07357-RS Document 157 Filed 11/10/20 Page 3 of 10




                                   1   move to compel is approaching, they should be extra careful to meet and confer promptly and

                                   2   work in good faith to get a joint discovery letter brief on file in time. The happiest explanation for

                                   3   defense counsel’s conduct is that he inappropriately ignored the request to meet and confer and

                                   4   then completely forgot about the deadline to move to compel when he initially indicated when he

                                   5   would be able to consider the issues raised in the September 27 email. But Zeleny says the

                                   6   happiest explanation is a little too happy and this was a deliberate effort to run out the clock. That

                                   7   impression seems bolstered by the fact that the first time defense counsel provided any substantive

                                   8   response to the issues raised in Zeleny’s request to meet and confer was on the last day to move to

                                   9   compel. At that point there was no way Zeleny could have gotten a joint letter brief on file in

                                  10   time.

                                  11           Under the circumstances, the Court excuses Zeleny from compliance with the joint

                                  12   discovery letter brief requirement in the Discovery Standing Order. He made a reasonable effort
Northern District of California
 United States District Court




                                  13   to comply with this requirement, and Bertini’s and the City’s unreasonable delay in responding to

                                  14   his attempt to meet and confer made it impossible.

                                  15   B.      Timeliness of Zeleny’s Motion to Compel

                                  16           Bertini’s deposition took place in two sessions, one on March 19, 2019 and one on August

                                  17   7, 2020. Bertini and the City argue that Zeleny’s motion to compel is untimely as to the March

                                  18   2019 session. The Court disagrees. Civil Local Rule 37-3 states that the deadline to move to

                                  19   compel is seven days after the discovery cutoff. The fact discovery cutoff was October 2, 2020,

                                  20   see ECF No. 139, so the deadline to move to compel as to fact discovery (which this is) was

                                  21   October 9, 2020, the day Zeleny filed his motion. Therefore, the motion is timely.

                                  22           Bertini and the City resist this conclusion, but their arguments are not persuasive. First,

                                  23   they argue that when Zeleny filed his most recent motion to modify the case schedule, he did not

                                  24   inform Judge Seeborg that he planned to move to compel further responses concerning the March

                                  25   2019 deposition. That is true but irrelevant. See ECF No. 136. In his motion Zeleny did not say

                                  26   anything at all about what upcoming motions to compel he might or might not file. Rather, he

                                  27   cited certain outstanding discovery matters that affected his ability to complete expert disclosures

                                  28   and asked for the case deadlines to be extended accordingly. Judge Seeborg’s order granting the

                                                                                         3
                                          Case 3:17-cv-07357-RS Document 157 Filed 11/10/20 Page 4 of 10




                                   1   extension says that “[a]ll further discovery shall be limited to those matters specified in the

                                   2   motion.” ECF No. 139. The Court understands that to mean that Zeleny could conduct the

                                   3   discovery described in his motion to continue and could not, for example, subpoena or depose

                                   4   additional people. The Court does not understand that statement to limit the scope of Zeleny’s

                                   5   motions to compel. In asking for a continuance, Zeleny made no representations about what

                                   6   motions to compel he might file, and Judge Seeborg moved the deadline to file a motion to compel

                                   7   merely as a consequence of the revised fact discovery cutoff. ECF No. 139 (“The Discovery

                                   8   Motion Cut-Off shall run from the discovery deadlines specified above.”). There is no basis to

                                   9   conclude that anything in this changed discovery schedule limits the motions to compel Zeleny

                                  10   may file.

                                  11          Second, Bertini and the City argue that Zeleny’s motion is untimely under the last sentence

                                  12   of Civil Local Rule 37-3, which says “[d]iscovery requests that call for responses or depositions
Northern District of California
 United States District Court




                                  13   after the applicable discovery cut-off are not enforceable, except by order of the Court for good

                                  14   cause shown.” However, that rule means that a party can’t notice a deposition for after the fact

                                  15   discovery cutoff. Zeleny did not do that. He deposed Bertini over two days, both of which were

                                  16   before the fact discovery cutoff. Zeleny is not now serving a notice of a deposition for after the

                                  17   close of fact discovery; he is moving to compel, and Local Rule 37-3 allows motions to compel to

                                  18   be filed up to seven days after the close of fact discovery, a deadline that Zeleny has met.

                                  19          Third, Bertini’s and the City’s reliance on Days Inn Worldwide, Inc., v. Sonia Investments,

                                  20   237 F.R.D. 395 (N.D. Tex. 2006), and the cases it cites, is misplaced. In that case the district

                                  21   judge issued a scheduling order under Federal Rule of Civil Procedure 16 that set forth a deadline

                                  22   for the completion of discovery and a different deadline for “all motions not otherwise covered by

                                  23   the order.” Id. at 396. The magistrate judge had to decide whether the deadline to move to

                                  24   compel was governed by the discovery completion date or the all-other-motions deadline. The

                                  25   magistrate judge determined that the completion of discovery included not just initially taking

                                  26   discovery but also any necessary motions to compel and any follow-up discovery coming out of

                                  27   motions to compel. Id. at 398. Here, by contrast, the district judge’s scheduling order at ECF No.

                                  28   139 specifies a fact discovery cut-off October 2, 2020 and makes clear that the deadline to move to
                                                                                          4
                                            Case 3:17-cv-07357-RS Document 157 Filed 11/10/20 Page 5 of 10




                                   1   compel is after that (“The Discovery Motion Cut-Off shall run from the discovery deadlines

                                   2   specified above.). And Local Rule 37-3 specifies how long after: seven days. Accordingly, Days

                                   3   Inn is off point.

                                   4   C.      Whether Bertini and the City May File a Second Opposition Brief
                                   5           Bertini and the City do not respond to any of Zeleny’s arguments on the merits. Instead

                                   6   they argue: “Plaintiff has filed a motion that violates Magistrate Judge Thomas S. Hixson’s

                                   7   Discovery Standing Order . . . . Rather than filing opposition to the motion, and thereby violating

                                   8   the Discovery Order further,” Bertini and the City “hereby object to plaintiff’s motion and request

                                   9   that it be summarily denied. Alternatively, should the Court wish to receive opposition to the

                                  10   motion, defendants will file same.” ECF No. 154.

                                  11           The Court declines to give Bertini and the City leave to file a second opposition brief.

                                  12   Local Rule 7-3(a) states that “[a]ny opposition to a motion may include a proposed order,
Northern District of California
 United States District Court




                                  13   affidavits or declarations, as well as a brief or memorandum under Civil L.R. 7-4. Any evidentiary

                                  14   and procedural objections to the motion must be contained within the brief or memorandum. . . .

                                  15   The opposition must be filed and served not more than 14 days after the motion was filed.”

                                  16   (emphasis added). As the rule makes clear, a procedural objection to a motion goes in the

                                  17   opposition brief; it’s not an alternative to filing one. Stated another way, a non-moving party does

                                  18   not get to roll barrels down the hallway at an approaching motion, first trying to slow it down with

                                  19   procedural objections, and then if that doesn’t work making another attempt with a response on

                                  20   the merits. It gets one barrel, and all of the procedural and substantive arguments go in it. Here,

                                  21   Bertini’s and the City’s opposition brief – the whole brief, not just part of it – was due 14 days

                                  22   after Zeleny filed his motion, a deadline that has now passed.

                                  23   D.      The Motion to Compel
                                  24           Now let’s turn to the merits of the motion to compel. Zeleny raises four issues.

                                  25           1.      “Asked and Answered”
                                  26           On page 138 of Bertini’s deposition, defense counsel instructed Bertini not to answer,

                                  27   asserting “asked and answered” and “He’s already answered that question.” He did it again on

                                  28   pages 201 and 202. Zeleny is correct that this is a clear violation of Federal Rule of Civil
                                                                                         5
                                          Case 3:17-cv-07357-RS Document 157 Filed 11/10/20 Page 6 of 10




                                   1   Procedure 30(c)(2), which states that “[a] person may instruct a deponent not to answer only when

                                   2   necessary to preserve a privilege, to enforce a limitation ordered by the court, or to present a

                                   3   motion under Rule 30(d)(3),” i.e., a motion to terminate or limit the deposition. All other

                                   4   objections “must be noted on the record, but the examination still proceeds; the testimony is taken

                                   5   subject to any objection.”

                                   6          The asked-and-answered objection is additionally problematic because it is a speaking

                                   7   objection and therefore also violates Rule 30(c)(2)’s separate prohibition on argumentative and

                                   8   suggestive objections. There is nothing wrong with asking a question multiple times during a

                                   9   deposition. Sometimes the witness didn’t answer it, or answered only part of it, or the answer is

                                  10   implausible, or the answer builds in caveats that a slight rephrasing of the question might expose,

                                  11   or asking essentially the same question from different angles or in slightly different ways yields

                                  12   different answers. Unless repeated questioning crosses the line into harassment, it can be an
Northern District of California
 United States District Court




                                  13   effective technique of cross-examination. Objecting “asked and answered” is a way of coaching

                                  14   the witness because it is not actually objectionable to ask a question multiple times. Saying

                                  15   “asked and answered” can be a way of telling the witness not to change his testimony from what

                                  16   he said before. Also, as every lawyer knows, when the defending attorney objects “asked and

                                  17   answered,” often the question really wasn’t answered, so the objection becomes a suggestion to

                                  18   the witness to continue refusing to answer the question, which is what happened here. Defense

                                  19   counsel’s instruction not to answer based on his “asked and answered” objection is overruled.

                                  20   Zeleny may depose Bertini further on those questions and on any reasonable follow up questions.

                                  21          2.      Names of Other Protestors About Whom the City Has a File
                                  22          Defense counsel instructed Bertini not to identify other protestors about whom the City has

                                  23   surveillance files. In addition to objecting based on relevance and privacy, defense counsel cited

                                  24   the official information and law enforcement privileges at pages 273-74 of the deposition. (The

                                  25   transcript doesn’t read exactly that way, but defense counsel insists “the reporter clearly did not

                                  26   hear the objections correctly over Zoom,” ECF No. 150-1 at page 7 of 51, and Zeleny does not

                                  27   disagree.) It’s true that when counsel got to the final instructions not to answer, he seemed to

                                  28   ground that instruction on the privileges, but on the preceding page he repeatedly objected based
                                                                                         6
                                          Case 3:17-cv-07357-RS Document 157 Filed 11/10/20 Page 7 of 10




                                   1   on relevance and privacy to the same question, so the Court views those objections as preserved.

                                   2          The Court declines to address the official information and law enforcement privileges

                                   3   because it sustains the defense’s relevance and privacy objections and denies Zeleny’s motion to

                                   4   compel on this issue. See Fed. R. Civ. Proc 26(b)(1) (discovery must be relevant), & 26(c) (for

                                   5   good cause, court may protect a party from annoyance or embarrassment). Zeleny’s question was

                                   6   not limited to any particular type of protestor. It very difficult to understand the relevance of the

                                   7   names of any Black Lives Matter protestors, A.B. 5 protestors, Shelter-in-Place protestors, or any

                                   8   other protestors for causes dissimilar to Zeleny’s sui generis protests about whom the City’s police

                                   9   have an information file.

                                  10          Zeleny argues that he seeks this information to determine whether the City has a

                                  11   widespread practice of surveilling protestors, which he says would support his claim that the City

                                  12   violated his First Amendment rights. However, in the questions at issue in the motion, Zeleny was
Northern District of California
 United States District Court




                                  13   asking Bertini to identify the other protestors, and defense counsel’s objection was that the names

                                  14   are irrelevant, and the Court agrees. Defense counsel specifically volunteered that “you can ask

                                  15   him for approximate numbers,” so he was not objecting to questions about how widespread the

                                  16   surveilling practice might be.

                                  17          Disclosing the other protestors’ names is also inappropriately invasive of their privacy.

                                  18   What, after all, is Zeleny going to do with that information? It’s too late to depose these other

                                  19   protestors because discovery is closed. He could still interview them, although one wonders about

                                  20   the admissibility of the interview notes or whether Judge Seeborg would allow testimony at trial

                                  21   from witnesses who were first interviewed after the close of fact discovery. In any event, these

                                  22   people may not even know that the City has a file on them, and they would likely be spooked by

                                  23   the knowledge that someone who does not work for the police knows that there is one. Zeleny

                                  24   could try to do internet research or records searches about the other protestors, but although that

                                  25   would avoid direct contact, it’s still invasive of privacy. The Court realizes there is a protective

                                  26   order in this action that could stop Zeleny from misusing confidential information. However,

                                  27   merely telling Zeleny the names of the other protestors about whom the City has a file does not

                                  28   give Zeleny any useful information unless he did something with those names, and any such
                                                                                          7
                                          Case 3:17-cv-07357-RS Document 157 Filed 11/10/20 Page 8 of 10




                                   1   something seems to be invasive of their privacy.

                                   2          3.      Attorney-Client Privilege and Interrogatory Response
                                   3          Defense counsel invoked the attorney-client privilege to instruct Bertini not to testify at

                                   4   pages 262-63 of the deposition. By way of background, the City’s supplemental response to

                                   5   interrogatory 1 stated in the final paragraph: “In addition, the City has recently discovered and

                                   6   contends that it never had legal authority to issue plaintiff a permit to perform any activity on the

                                   7   center median of Sand Hill Road as set forth in his application to the City of Menlo Park for a

                                   8   special event permit because the center median is owned, operated and controlled by the State of

                                   9   California and is within the State of California’s right-of-way.” ECF No. 150-1, Ex. 7. Zeleny’s

                                  10   counsel asked Bertini if he had any knowledge about that paragraph other than what he had been

                                  11   told by an attorney. When he said no, Zeleny’s counsel asked what the attorney had told him, and

                                  12   defense counsel instructed him not to answer. Zeleny moves to compel, citing the sword-and-
Northern District of California
 United States District Court




                                  13   shield doctrine.

                                  14          However, the Court is unpersuaded. The Court sees the sword, of course, but has trouble

                                  15   discerning the shield. This is not a case like United States v. $133,4200 in U.S. Currency, 672

                                  16   F.3d 629, 642 (9th Cir. 2012), where a litigant claimed in an interrogatory response that he had an

                                  17   ownership interest in the cash that had been seized from his vehicle, then invoked the Fifth

                                  18   Amendment to refuse to testify about how he obtained the cash. In that case the litigant’s

                                  19   invocation of the privilege completely frustrated the government’s ability to take discovery into

                                  20   the basis for his claim of standing. Here, the City’s interrogatory response makes a legal assertion

                                  21   about the City’s authority based on who owns, operates and controls and has the right-of-way over

                                  22   the center median. Zeleny is right that the City must allow discovery into its contention

                                  23   concerning who owns and controls the median, but he is wrong that Bertini’s conversation with

                                  24   counsel is essential or even important to taking that discovery. The particular attorney who

                                  25   conveyed this information to Bertini has no unique information about those assertions, which can

                                  26   be fully tested and explored – and, if untrue, refuted – entirely without reference to what that

                                  27   attorney told Bertini. Stated another way, if you actually wanted to figure out who owns and

                                  28   controls the center median, you would look at things like statutes and public records, which is
                                                                                          8
                                            Case 3:17-cv-07357-RS Document 157 Filed 11/10/20 Page 9 of 10




                                   1   where the answer probably is. Here, the assertion of the attorney-client privilege does not erect a

                                   2   shield that prevents discovery into the City’s contention. Accordingly, this portion of Zeleny’s

                                   3   motion to compel is denied.

                                   4           4.     Attorney-Client Privilege and the Permit Denial
                                   5           Zeleny also challenges another invocation of the attorney-client privilege. By way of

                                   6   background, the City denied Zeleny’s April 15, 2016 permit application in a letter dated May 4,

                                   7   2016. ECF No. 150-1, Ex. 8. Zeleny’s counsel asked Bertini about the denial on page 449 of the

                                   8   deposition:

                                   9                  Q. And the new application was denied through this letter; correct?
                                  10                  A. Correct.
                                  11                  Q. Do you know if anyone, other than the city attorney’s office, was
                                                      involved in making the decision to deny the renewed application or
                                  12                  the new application?
Northern District of California
 United States District Court




                                  13                  A. Yes. The city attorney’s office, and I spoke to the city attorney,
                                                      and it is my recollection that Matt Milde also spoke to the city
                                  14                  attorney.
                                  15                  Q. What did you tell the city attorney?
                                  16                  MR. MASTER: Objection. Don’t answer that. That’s attorney-
                                                      client-privileged communication.
                                  17

                                  18           Zeleny argues that the City cannot hide the basis for its permit denial simply because it let

                                  19   the City Attorney make the permitting decision. Zeleny says that discussing a permit application

                                  20   is not seeking legal advice but is instead seeking a permitting decision. However, Zeleny’s

                                  21   arguments are off base. In the excerpt of the testimony at issue, Zeleny did not ask what the basis

                                  22   for the permit denial was. Zeleny has not demonstrated that the City is using the attorney-client

                                  23   privilege to shield the true reasons for the permit denial from inquiry. And a discussion of a

                                  24   permit application could of course involve legal advice. The Court denies this aspect of Zeleny’s

                                  25   motion to compel as well.

                                  26   E.      The Motion for Sanctions
                                  27           Zeleny also moves for sanctions under Federal Rule of Civil Procedure 37. Rule 37

                                  28   provides that if a motion to compel is granted, “the court must, after giving an opportunity to be
                                                                                         9
                                            Case 3:17-cv-07357-RS Document 157 Filed 11/10/20 Page 10 of 10




                                   1   heard, require the party or deponent whose conduct necessitated the motion, the party or attorney

                                   2   advising that conduct, or both to pay the movant’s reasonable expenses incurred in making the

                                   3   motion, including attorney’s fees.” However, “the court must not order this payment if: (i) the

                                   4   movant filed the motion before attempting in good faith to obtain the disclosure or discovery

                                   5   without court action; (ii) the opposing party’s nondisclosure, response, or objection was

                                   6   substantially justified; or (iii) other circumstances make an award of expenses unjust.” Id. Zeleny

                                   7   seeks a sanction of $2,000, reflecting the estimated costs of resuming the deposition.

                                   8           Zeleny’s motion for sanctions is denied. As to the motion to compel, he lost it on the

                                   9   merits as to the second, third and fourth issues he raised, so the motion was not granted to that

                                  10   extent. The Court granted the motion only as to the first issue raised. However, Civil Local Rule

                                  11   7-8(c) states that a motion for sanctions “must be made as soon as practicable after the filing party

                                  12   learns of the circumstances that it alleges make the motion appropriate . . .” Zeleny’s first issue –
Northern District of California
 United States District Court




                                  13   the “asked and answer” objection – related to two discrete portions of the transcript in day one of

                                  14   Bertini’s deposition, which took place on March 19, 2019. Zeleny filed this motion for sanctions

                                  15   on October 9, 2020, which is about a year and a half later. In no way did that timing comply with

                                  16   Local Rule 7-8(c).

                                  17   F.      Conclusion
                                  18           Zeleny’s motion for sanctions is denied. His motion to compel is granted in part and

                                  19   denied in part as explained above. The Court orders Bertini to be redeposed as indicated above in

                                  20   his individual capacity, and in his Rule 30(b)(6) capacity to the extent the questions fall within the

                                  21   scope of the noticed topics, within 30 days.

                                  22           IT IS SO ORDERED.

                                  23

                                  24   Dated: November 10, 2020

                                  25
                                                                                                     THOMAS S. HIXSON
                                  26                                                                 United States Magistrate Judge
                                  27

                                  28
                                                                                         10
